          Case 1:19-cv-01853-SAG Document 18 Filed 10/01/19 Page 1 of 22




                           IN THE
 UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND

BETHEL MINISTRIES, INC.,                    *
                     Plaintiffs,
                                            *
              v.
                                            *     No. 1:19-cv-01853-ELH

DR. KAREN B. SALMON, ET AL.,                *
                     Defendants.            *

      *      *    *    *   *    *   *   *    *    *    *    *
          REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS

       Bethel has not adequately alleged facts to support any claim for which relief may

be granted. Bethel attempts to re-characterize an instance of enforcement of an admittedly

neutral law of general application as hostility, discrimination, or targeting of Bethel

because of its religious beliefs. But contradictions revealed by the allegations in its own

complaint show that Bethel was treated fairly, without regard to its religious beliefs, and

that the Board applied the BOOST nondiscrimination provisions to admissions policies

only to ensure that the written language of those policies did not prohibit students from

admission on the basis of their sexual orientation.       Moreover, Bethel’s opposition

memorandum makes clear that it has not adequately alleged claims related to the gender

identity nondiscrimination requirement because it has limited its claims to an as-applied

basis (and Bethel never applied for funding under the gender identity provision) and

because it has not demonstrated a property right in future BOOST funding.
        Case 1:19-cv-01853-SAG Document 18 Filed 10/01/19 Page 2 of 22




                                  REPLY ARGUMENT

I.     BETHEL HAS ALLEGED STANDING SUFFICIENT ONLY FOR ONE TYPE OF
       FREE EXERCISE CLAIM.

       Bethel has provided authority for its standing to assert only its organizational

property interests. Primera Iglesia Bautista Hispana of Boca Raton, Inc. v. Broward

County, 450 F.3d 1295, 1304 (11th Cir. 2006); see also Trinity Lutheran Church of

Columbia, Inc. v. Comer, 137 S. Ct. 2012, 2021 (2017) (addressing, without comment as

to standing, Church’s application for grant program open only to organizational

nonprofits). Insofar as Bethel has limited its Free Exercise claim to one alleging only

religious hostility in the application of a neutral law of general application, it has properly

limited the scope of the Free Exercise claim to one implicating Bethel’s interest as an

organizational property-holder.

       But Bethel has not established it has standing to assert any other type of Free

Exercise claim. The Free Exercise cases Bethel cites each had an individual in addition to

the church plaintiff. O Centro Espirita Beneficiente Uniao Do Vegetal v. Ashcroft, 282 F.

Supp. 2d 1236, 1240 (D.N.M. 2002); aff’d, 342 F.3d 1170 (10th Cir. 2003), on reh’g en

banc, 389 F.3d 973 (10th Cir. 2004), aff’d and remanded sub nom. Gonzales v. O Centro

Espirita Beneficente Uniao do Vegetal, 546 U.S. 418 (2006) (listing as plaintiffs “several

church leaders and members in the United States”); Church of the Lukumi Babalu Aye, Inc.

v. City of Hialeah, 723 F. Supp. 1467, 1469 (S.D. Fla. 1989), aff’d sub nom. Church of

Lukumi v. City of Hialeah, 936 F.2d 586 (11th Cir. 1991), rev’d sub nom. Church of the


                                              2
        Case 1:19-cv-01853-SAG Document 18 Filed 10/01/19 Page 3 of 22




Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520 (1993) (listing as plaintiff Ernesto

Pichardo, “President of the Church” and who held the “religious rank of ‘Italero’”). And,

when one plaintiff in a case has undisputed standing, courts generally look no further. See,

e.g., Town of Chester, N.Y. v. Laroe Estates, Inc., 137 S. Ct. 1645, 1651 (2017) (“[a]t least

one plaintiff must have standing” to assert each claim); Horne v. Flores, 557 U.S. 433,

446-47 (2009).

II.    THE BOOST BOARD PROPERLY APPLIED A NEUTRAL LAW OF GENERAL
       APPLICATION, AND THEREFORE DID NOT BURDEN BETHEL’S RIGHT OF
       FREE EXERCISE.

       Bethel has clarified that its Free Exercise clause claim is limited to an as-applied

challenge. Pl’s Opp’n Mem. 13, ECF No. 17. Therefore, Bethel has limited its Free

Exercise claim only to the sexual orientation nondiscrimination provision in effect in the

2016-17 and 2017-18 years, and has not asserted a Free Exercise claim with respect to the

gender identity nondiscrimination provision that came into effect for the 2018-19 year, for

which Bethel did not apply. Bethel has further narrowed the scope of its claim to alleged

“non-neutrality of the Board’s application of the BOOST nondiscrimination requirement

to Bethel.” Id. It must make this limitation because Bethel continues to contend that it

does not discriminate against potential students in admissions because of their sexual

orientation. The elements of a specific claim of non-neutrality in a quasi-adjudicatory

setting were laid out in Masterpiece Cakeshop. To the extent Bethel contends that other

Free Exercise theories apply, it is incorrect.




                                                 3
        Case 1:19-cv-01853-SAG Document 18 Filed 10/01/19 Page 4 of 22




       For example, in Lukumi, the Supreme Court was concerned with enforcing the

Constitution’s requirements of religiously neutral laws to a city ordinance, not any

particular application of the ordinance. Church of the Lukumi Babalu Aye, Inc. v. City of

Hialeah, 508 U.S. 520, 532 (1993) (citing Employment Div., Dept. of Human Resources of

Ore. v. Smith, 494 U.S. 872 (1990)). Bethel has conceded that it has not alleged the

Maryland legislature targeted or acted in a non-neutral manner when passing the BOOST

nondiscrimination requirements. Pl’s Opp’n Mem. 13, ECF No. 17. Lukumi therefore does

not apply to Bethel’s claim. Insofar as Lukumi could possibly be extended to “targeting

religious beliefs” in the application of a law, a proposition for which Bethel cites to no

authority, Pl’s Opp’n Mem. 13, ECF No. 17, that particular form of the claim is subsumed

in the requirements set forth in Masterpiece Cakeshop. As explained in the Board’s

opening memorandum, ECF 16-1 at 16-18, and further below, Bethel has failed to allege

any conduct by the Board analogous to the conduct of the Colorado Civil Rights

Commission disapproved in Masterpiece Cakeshop, and has therefore failed to allege a

claim for which relief can be granted.

       In any event, Bethel has not pleaded any facts that would support a claim of religious

targeting by the Board. That is, none of the allegations in Bethel’s complaint support a

contention that Bethel’s admissions policy was singled out because of its religious content

rather than the policy’s statement that a potential student’s “continued enrollment” depends

on the student’s ability to “align” his “conduct” with Bethel’s view that marriage is “a




                                             4
        Case 1:19-cv-01853-SAG Document 18 Filed 10/01/19 Page 5 of 22




covenant between one man and one woman,” and a requirement that the student “identify

with, dress in accordance with, and use the facilities associated with their biological

gender.” ECF 1-4, 8. Bethel’s admissions policy language stands in stark contradiction to

written assurances given to the Board that “it does not discriminate based on sexual

orientation.” Pl’s Opp’n Mem. 14, ECF No. 17 (citing Compl. ¶¶ 103-04, 118-19; see also

Compl. Ex. 3 at 0070; Compl. Ex. 4 at 0072; Compl. Ex. 5 at 0074). Bethel’s claim distills

to its assertion that the First Amendment entitles it to complete deference on what conduct

does and does not constitute “discrimination,” including giving full credit to all of its

assertions while simultaneously prohibiting the government program it has applied to from

evaluating other sources of evidence, including its assertions made in other settings, like

its own written policies.

       Moreover, as Bethel pleaded, when schools with “similar beliefs and policies on

marriage and sexual conduct,” Compl. ¶ 133, had nondiscriminatory admissions policies,

they were permitted to participate in the BOOST program. Id. at ¶¶ 131-32. Bethel has

simply failed to allege any “[o]fficial action that targets religious conduct for distinctive

treatment,” Lukumi, 508 U.S. at 534, on the part of the BOOST Board, which neutrally

applied the legislature’s neutral nondiscrimination provision, in a manner that found

violations of that neutral law where they existed and, where they did not, allowed full

participation of religious schools with similar religious beliefs to Bethel’s.




                                              5
        Case 1:19-cv-01853-SAG Document 18 Filed 10/01/19 Page 6 of 22




       Nor do the allegations in the complaint support the type of religious hostility the

Supreme Court rejected in Trinity Lutheran. Trinity Lutheran’s holding is simply that a

state government may not “disqualify” religious organizations “from a public benefit solely

because of their religious character,” Trinity Lutheran Church of Columbia, Inc. v. Comer,

137 S. Ct. 2012, 2021 (2017). The complaint does not allege, because it cannot, that Bethel

was not allowed to compete for eligibility to accept student scholarship funding under the

same criteria as nonreligious private schools and religious schools of other denominations.

       Masterpiece Cakeshop also gives rise to no claim based on Bethel’s factual

allegations. Although on a motion to dismiss, this Court is bound to “take the facts in the

light most favorable to the plaintiff,” it “need not accept legal conclusions couched as facts

or unwarranted inferences, unreasonable conclusions, or arguments.” Wag More Dogs

Liab. Corp. v. Cozart, 680 F.3d 359, 365 (4th Cir. 2012) (internal quotation omitted). That

is, while the content of the remarks made by the Board must be accepted as true (and in

fact are not contested; as referenced in Bethel’s response the remarks, made in open

meeting, were recorded), whether the remarks amounted to “religious hostility,” as Bethel

contends, Pl’s Opp’n Mem. 16, ECF No. 17, is a legal conclusion. In this case, that

conclusion is unsupported by Bethel’s factual allegations and, as a matter of law, the

remarks of one board member are insufficient to support a claim for relief. It is Bethel who

“must nudge its claims across the line from conceivable to plausible to resist dismissal.”

Cozart, 680 F.3d at 365 (internal quotations and alterations omitted).




                                              6
        Case 1:19-cv-01853-SAG Document 18 Filed 10/01/19 Page 7 of 22




       First, as explained in the opening memorandum, when comparing the Board’s

remarks to those at issue in Masterpiece Cakeshop, there is no evidence of the type of

hostility toward religious beliefs expressed by multiple members of the Colorado Civil

Rights Commission. Masterpiece Cakeshop, Ltd. v. Colorado Civil Rights Com’n, 138

S.Ct. 1719, 1729-30 (2018). Here, Bethel has not pointed to a single comment made by

any Board member that was derogatory toward the religious origin of its beliefs; it has

instead only pointed to comments related to its conduct and the standards used to assess

that conduct. Compl. ¶¶ 107-12; Pl’s Opp’n Mem. 16, ECF No. 17.

       Second, the Court in Masterpiece Cakeshop did not rest its determination of

religious hostility on remarks alone. It also found the Colorado Civil Rights Commission

had actually engaged in disparate treatment by treating cake-bakers’ right to refuse cake-

baking services differently depending on the contents and religious motivation of the cake-

baker’s belief. Masterpiece Cakeshop, 138 S.Ct. at 1730. Bethel has not alleged that the

Board has ever engaged disparate treatment based on differing religious beliefs—in fact it

has alleged the opposite; under the allegations in the Complaint, two schools with similar

religious beliefs to Bethel’s were permitted to continue in the program with non-

discriminatory admissions policies. Compl. ¶ 131, 133; see also ECF 1-11, 2-3; 5.

       Instead of identifying conduct by the Boost board that is analogous to the hostile

conduct identified in Masterpiece Cakeshop (it cannot), Bethel relies on categories of

comments that are nothing more than the Board’s discussion of its enforcement of the




                                            7
        Case 1:19-cv-01853-SAG Document 18 Filed 10/01/19 Page 8 of 22




neutral, generally applicable nondiscrimination requirement, such as who has the burden

of proof at each stage, whether conduct is or is not a violation of the policy, and what

evidence points to violation of the policy. The fact that “conduct springs from sincerely

held and strongly felt religious beliefs does not imply that the [Board’s] desire to regulate

that conduct springs from antipathy to those beliefs.” Fulton v. City of Philadelphia, 922

F.3d 140, 159 (3d Cir. 2019). Quasi-adjudicatory bodies must be given some leeway to

comment on religiously-motivated conduct when they are, as here, enforcing neutral laws

of general application. If all such comment were construed as impermissible hostility

toward religion, all those who profess a religious motivation for their conduct would be

able to exempt themselves from the neutral, generally applicable law. See id.

       Bethel’s assertions that it was improper for the Board to discuss its policy related to

gender expression in conjunction with its policy requiring student conduct to align with a

heterosexual view of marriage are incorrect. Courts have recognized that it is a “difficult

question” to discern whether the harassment (and analogously, any discrimination)

suffered by a complainant is “because of his homosexuality, his effeminacy, or both.”

Prowel v. Wise Bus. Forms, Inc., 579 F.3d 285, 291 (3d Cir. 2009). State agencies are at

the forefront of enforcement of nondiscrimination requirements, which are largely a

creature of state law. See Hurley v. Irish-Am. Gay, Lesbian & Bisexual Group of Boston,

515 U.S. 557, 571-72 (1995). Those agencies, like the Board, will be most often faced

with the “difficult questions” presented by new areas of anti-discrimination legislation and




                                              8
        Case 1:19-cv-01853-SAG Document 18 Filed 10/01/19 Page 9 of 22




will necessarily need to assess whether or not conduct constitutes discrimination. These

difficult questions may well include whether or to what extent different forms of

discrimination based on sex, sexual orientation, and gender identity overlap or do not

overlap. See also Bostock v. Clayton County, Ga., Dkt. 17-1618 (U.S. 2019); R.G. & G.R.

Harris Funeral Homes Inc. v. Equal Employment Opportunity Commission, Dkt. 18-107

(U.S. 2019) (two pending cases discussing the overlap of these categories in the context of

Title VII enforcement). Room to discuss, in public, what does and does not constitute

discrimination under a neutral law of general application in the process of deciding whether

or not to take enforcement action is necessary if neutral laws of general application are to

be enforceable against those expressing religious beliefs as explanation for their actions.

       Bethel’s assertions of procedural irregularity are similarly irrelevant under

Masterpiece Cakeshop, which did not mention whether evidence of procedural irregularity

could serve as a sufficient basis for a Free Exercise religious hostility claim. Moreover,

the inferences Bethel has pleaded are not reasonable ones, with respect to the regularity of

the Board actions, because Bethel has made assertions inconsistent with its own factual

allegations and the audio-recordings of the open meetings on which it relies elsewhere. As

a threshold matter, Bethel alleged that the Board discussed the substance of Bethel’s

compliance with the BOOST program criteria at two prior open meetings, Compl. ¶¶ 105-

113; 120, in contrast with its later allegation that “[t]he BOOST Advisory Board did not

do any deliberating about Bethel’s eligibility for BOOST in any open session.” Id. at ¶128.




                                             9
        Case 1:19-cv-01853-SAG Document 18 Filed 10/01/19 Page 10 of 22




Moreover, Bethel alleges both that the Board “did not give a reason for going into closed

session,” Compl. ¶ 123 and that Chair Gallagher explained that they were going into closed

session to receive legal advice, Compl. ¶ 125, see also June 21, 2018 BOOST Advisory

Board    Meeting    Recording     Part   I   at   1:06:35   to   1:07:30,    available   at

http://archives.marylandpublicschools.org/S/Audio/BOOSTMeeting%2006212018Audio

1.mp3. The Open Meetings Act provides that a public body may go into closed session to

“consult with counsel to obtain legal advice.” Md. Code, Ann., Gen. Prov. § 3-305(b)(7).

There is no requirement that the Chair verbally specify the section of the Open Meetings

Act under which the session will be closed. See Gen. Prov. § 3-305(d)(2). Moreover, the

Chair checked to see if there was any objection and conducted the requisite vote. June 21,

2018 BOOST Advisory Board Meeting Recording Part I at 1:08:15 to 1:08:33, available at

http://archives.marylandpublicschools.org/S/Audio/BOOSTMeeting%2006212018Audio

1.mp3. And, when open session resumed, Bethel’s allegation that there was no discussion

before a vote was taken is unsupported by the recording, to which it repeatedly cites.

Instead, the recording reveals that the Chair summarized the issues different schools

presented, and entertained the opportunity for additional discussion or deliberation (after

the subject had been admittedly discussed at prior meetings, Compl. ¶¶ 105-113; 120)

before a vote was taken, the result of which was unanimous. June 21, 2018 BOOST

Advisory Board Meeting Recording Part II at 3:56 to 8:30, available at

http://archives.marylandpublicschools.org/S/Audio/BOOSTMeeting%2006212018Audio




                                             10
        Case 1:19-cv-01853-SAG Document 18 Filed 10/01/19 Page 11 of 22




2.mp3. Only Bethel’s allegation that no written statement was prepared remains, an

allegation Bethel made “upon information and belief.” Compl. ¶126. That bare accusation

is insufficient to push Bethel’s claim of some irregularity in the consideration of its case,

evidencing religious hostility, from the realm of the merely possible to state a plausible

claim for relief.

III.   THE BOOST NONDISCRIMINATION REQUIREMENTS DO NOT REQUIRE
       ASSESSMENT OF RELIGIOUS BELIEFS AND THEREFORE BETHEL HAS NOT
       ALLEGED ANY VIOLATION OF THE ESTABLISHMENT CLAUSE.

       As explained in the opening memorandum, Bethel has not set forth an adequate legal

claim for violation of the Establishment Clause. Even under Lemon, Bethel has not

explained how “given that [the Board] applies only secular criteria,” about what does and

does not constitute discrimination, the nondiscrimination requirements could possibly

“foster an excessive government entanglement with religion.” Liberty Univ., Inc. v. Lew,

733 F.3d 72, 102 (4th Cir. 2013). That is, Bethel has not explained how any of its religious

beliefs were assessed in determining its eligibility for participation in the program. The

only criteria at issue here is whether or not Bethel’s admissions policy discriminates on the

basis of sexual orientation. While Bethel’s admissions policy may be motivated by

religion, that motivation is and was (as evidenced by the discussions Bethel itself cites)

irrelevant to the consideration of whether the admissions policy itself prevented or

discouraged applications of prospective students based on their sexual orientation.

Bethel’s baseless assertion to the contrary notwithstanding, Bob Jones University




                                             11
       Case 1:19-cv-01853-SAG Document 18 Filed 10/01/19 Page 12 of 22




definitively established that the government may apply neutral laws of general application

(which again, Bethel has conceded the BOOST nondiscrimination requirements are) to

religious educational institutions without offending the Establishment Clause. Bob Jones

Univ. v. United States, 461 U.S. 574, 604 (1983).

IV.   BETHEL HAS FAILED TO ADEQUATELY ALLEGE FACTS SUFFICIENT TO
      ESTABLISH A VIOLATION OF THE FREE SPEECH CLAUSE UNDER ANY THEORY
      FOR THE PRIMARY REASON THAT THE CONTENTS OF AN ADMISSIONS POLICY IS
      CONDUCT, NOT SPEECH.

      Bethel’s assertion that its admissions policy should be construed as speech and not

conduct is similarly without foundation. The Eighth Circuit broke no new ground with its

pronouncement that “[s]peech is not conduct just because the government says it is.”

Telescope Media Grp. v. Lucero, No. 17-3352, 2019 WL 3979621, at *5 (8th Cir. Aug. 23,

2019). That maxim is but the inverse of Schneiderman’s recent reiteration of the principle

that “it has never been deemed an abridgment of freedom of speech or press to make a

course of conduct illegal merely because the conduct was in part initiated, evidenced, or

carried out by means of language, either spoken, written, or printed.” Expressions Hair

Design v. Schneiderman, 137 S. Ct. 1144, 1150-51 (2017) (quoting Rumsfeld v. Forum for

Academic and Institutional Rights, Inc., 547 U.S. 47, 62 (2006) (“FAIR”)). What is

necessary is a functional assessment of the object of governmental regulation—is it speech

or conduct? In Lucero, the court found that “producing a video” was expressive conduct

akin to “publishing a newspaper,” moving a paintbrush, or walking in a parade, which

cannot be separated from the expressive content of the motion picture, newspaper, painting


                                           12
       Case 1:19-cv-01853-SAG Document 18 Filed 10/01/19 Page 13 of 22




or parade, at least with respect to the type of regulation at issue in that case. 2019 WL

3979621, at *5 (8th Cir. Aug. 23, 2019). By contrast, Bethel has not explained how its

admissions policy is expressive conduct. Bethel cannot do so. The policy’s language is

operative, it is evidence of a “standard course of action that has been officially established

by an organization . . . .” POLICY, Black’s Law Dictionary (11th Ed. 2019); see also

Christian Legal Soc. Chapter of the Univ. of Cal. Hastings v. Martinez, 561 U.S. 661, 696

(2010) (regulation of contents of policy is appropriate where the targeted conduct is “the

act of rejecting would-be group members).

       Bethel cannot logically distinguish the example in FAIR of an employer who,

incidental to the prohibition on discrimination on the basis of race in employment, may

also be required “to take down a sign reading ‘White Applicants Only . . . .’” FAIR, 547

U.S. at 62. Here it is the language of the admissions policy itself that eliminates the need

for Bethel to take any additional actively discriminatory steps—if the admissions policy

states that students who do not conform their conduct with a heterosexual idea of marriage

or to the “identity” attendant with their biological sex will be subject to expulsion, those

students will not apply. And, therefore, Bethel (or any other school adopting a like policy

for any reason) would be able to “discriminate in admissions” without actively refusing

admission to a discrete individual. In other words, Bethel’s assertion that it does not

discriminate based on sexual orientation cannot be true if the language of its admissions

policy threatens expulsion to prospective students based on their sexual orientation.




                                             13
       Case 1:19-cv-01853-SAG Document 18 Filed 10/01/19 Page 14 of 22




       Bethel itself continually asserts that it does not discriminate on the basis of

admissions. Id. But Bethel admits that it is not challenging the BOOST Board’s ability to

deny eligibility for funding to schools that discriminate on the basis of sexual orientation

in admissions.    Id.   It only asserts its admissions policy does not constitute such

discrimination—or, in other words, the contested issue here is whether Bethel’s admissions

policy has the same deterrent effect as a discriminatory sign in the window; in the BOOST

Board’s religiously neutral evaluation of the policy, it does. Whether or not the Board is

ultimately correct in that determination, it is not a regulation of speech, but rather an

administrative decision about whether Bethel’s conduct, as evidenced by the written

language of its admissions policy, complies with the nondiscrimination requirement.

       Whether a recipient of BOOST scholarship funds wishing to attend a school faces

an admissions policy that requires their de facto exclusion on the basis of their sexual

orientation is a “condition[] that defines” the BOOST funding program. See Agency for

Int’l Dev. v. Alliance for Open Soc’y Int’l, Inc., 570 U.S. 205, 217 (2013) (AOSI). The

BOOST Board never prescribed or proscribed any particular formulation of an admissions

policy, including religious language, as long as that admissions policy did not amount to

conduct excluding student applicants on the basis of sexual orientation. That condition is

an appropriate exercise of the state’s ability to fund only that activity that falls within the

scope of a particular funding program. Here, the state provides scholarships to students

only for use at schools that do not discriminate in admissions against students based on




                                              14
       Case 1:19-cv-01853-SAG Document 18 Filed 10/01/19 Page 15 of 22




sexual orientation. To qualify as one of those schools, Bethel must have an admissions

policy that is clear that students may be admitted regardless of their sexual orientation.

       Although this Court will therefore have no occasion to apply strict scrutiny, the

Board nevertheless has a compelling state interest in enforcing the BOOST

nondiscrimination provisions. Bethel’s primary argument against the Board’s explanation

of compelling state interest is that state public schools are not subject to the same

nondiscrimination in admissions requirement as those present in the BOOST program.

This is incorrect. “All individuals who are 5 years old or older and under 21 shall be

admitted free of charge to the public schools of this State.” Md. Code Ann., Educ. § 7-101

(LexisNexis 2018). There are no exceptions; all students, regardless of any status they may

hold or may be attributed to them, “shall be admitted” to Maryland public schools. This

open admissions policy furthers the state’s compelling interest in avoiding the “pervasive

influence on the entire educational process” discriminatory treatment can assert. 1 Norwood

v. Harrison, 413 U.S. 455, 469 (1973).

       Bethel’s proposal of a less restrictive alternative reveals the essential, non-

constitutional, nature of their claims. By proposing that the constitutional issue they allege



       1
         Bethel’s affirmation of the dignity of all people, Pl.’s Opp’n 20, ECF 17, is
admirable. But it does not diminish the compelling nature of the state’s interest that it is
shared by Bethel. In the Board’s estimation, enforcing the BOOST nondiscrimination
requirements by requiring written admissions policies to convey that students are welcome
regardless of sexual orientation is necessary to further its compelling interest in avoiding
stigmatic harm.


                                             15
        Case 1:19-cv-01853-SAG Document 18 Filed 10/01/19 Page 16 of 22




could be cured if the Board did “not enforce the ban on sexual orientation discrimination

beyond what the law actually authorizes,” ECF 17, 27, Bethel crystallizes their claim to

just this: Bethel, by reason that it has asserted a genuine religious motivation for its

conduct, should be taken at its word with respect to enforcement of the state’s generally

applicable, neutral nondiscrimination laws. But there is no part of the First Amendment

that requires state entities, in fulfilling their enforcement obligations, to give special

deferential weight to claims of compliance, in the face of contrary objective evidence, for

the sole reason that religious beliefs have been invoked. Bethel’s complaint amounts to

nothing more than disagreement with an administrative decision which Bethel chose not to

appeal. 2

V.     BETHEL HAS NO CONSTITUTIONAL CLAIM UNDER THE FOURTEENTH
       AMENDMENT.

       A.     Bethel Has Not Established That the $102,600 Is its Money.

       The BOOST statute specified that if a school “does not comply with” the

nondiscrimination requirements “it shall reimburse MSDE” for all scholarship funds

received, hold any scholarship recipients harmless, and be subject to “ineligibility for

participating in the BOOST program.” 2016 Md. Laws ch. 143 at 130-35. “Grant moneys”

are generally treated “as property of the grantors until expended in accordance with the



       2
       While Bethel is not required to exhaust administrative remedies before pursuing a
§1983 claim, it must of course set forth sufficient allegations to support such a claim, as
opposed to a claim for judicial review.


                                            16
       Case 1:19-cv-01853-SAG Document 18 Filed 10/01/19 Page 17 of 22




terms of the grants.”   In re Joliet-Will County Cmty. Action Agency, 847 F.2d 430, 433

(7th Cir. 1988). Insofar as Bethel was ineligible for participation in the BOOST program

because it did not comply with the nondiscrimination requirement, the money it received

from scholarship recipients was never expended in accordance with the term of the grant,

which required Bethel to comply and to hold students harmless if it did not comply with

the nondiscrimination requirement. Bethel, in applying for BOOST program eligibility,

recognized the limitation on receipt of these funds.       “Where there is no absolute

entitlement, there can be no property right.” Guilford County Cmty. Action Program, Inc.

v. Wilson, 348 F. Supp. 2d 548, 563 (M.D.N.C. 2004) (no property right in receipt of block

grant funding)

      Importantly, Bethel’s identification of the money at issue as their only basis for an

asserted property right means that Bethel has asserted no claim under the Fourteenth

Amendment related to the gender identity nondiscrimination requirement.               That

requirement was never applied against Bethel and is not the subject of the decision

requiring Bethel to return grant moneys that were not expended in conformance with the

BOOST program criteria.

      B.      The BOOST Law Is Not Unconstitutionally Vague.

      Bethel’s vagueness claim has no legal basis. Bethel has identified no right to

establish any due process claim, including vagueness, as explained above. And the issue

here, Bethel’s eligibility to receive BOOST funds, is not subject to a vagueness claim




                                           17
       Case 1:19-cv-01853-SAG Document 18 Filed 10/01/19 Page 18 of 22




because the void-for-vagueness doctrine “relate[s] to prohibitions, not to entitlements.”

Nyeholt v. Sec’y of Veterans Affairs, 298 F.3d 1350, 1356 (Fed. Cir. 2002) (rejecting void-

for-vagueness challenge to statute defining eligibility for veterans’ benefits); accord

Woodruff v. United States, 954 F.2d 634 (11th Cir. 1992) (rejecting challenge to

interpretive rule for agency in making benefit decisions). Bethel’s eligibility to receive

BOOST funds does not regulate its conduct and no void-for-vagueness challenge is

available.

       Moreover, Bethel’s memorandum reveals the dearth of authority on which Bethel

can rely for its proposition that different parts of a statutory scheme setting forth the

legislature’s nondiscrimination requirements cannot rely on one set of definitions, even if

the different parts of the scheme are set forth in different statutory provisions. 3 E.g., ECF

17, 33; contrast Manning v. Caldwell for City of Roanoke, 930 F.3d 264, 273 (4th Cir.

2019) (assessing a statute for vagueness requires examination of “[t]he integrated structure

of the challenged scheme . . . .”). Bethel also cannot deny that its own admissions policy

requires faculty, staff, and students “to identify with, dress in accordance with, and use the

facilities associated with their biological gender,” ECF 1-4, 8, demonstrating that Bethel

understands what it means to identify with a gender. And the term “discrimination” has a

settled legal meaning. See, e.g., DISCRIMINATION, Black's Law Dictionary (11th ed. 2019)



       3
        The BOOST nondiscrimination provisions appear in Maryland’s annual set of
budget bills; they are not codified.


                                             18
        Case 1:19-cv-01853-SAG Document 18 Filed 10/01/19 Page 19 of 22




(“The effect of a law or established practice that confers privileges on a certain class or that

denies privileges to a certain class because of” status as a member of that class); Title VII

of the Civil Rights Act of 1964, 42 U.S.C.A. § 2000e-2(a)(1) (it is “an unlawful

employment practice for an employer . . . otherwise to discriminate against any individual”

on the basis of their membership in a protected class); c.f. United States v. Daley, 378 F.

Supp. 3d 539, 550, 550 n. 6, 7 (W.D. Va. 2019) (statute is not void for vagueness when

terms used have “settled legal meanings,” citing to Black’s Law Dictionary). In short, a

“person of ordinary intelligence” has “fair notice” of what is prohibited by both of the

BOOST nondiscrimination requirements. Martin v. Lloyd, 700 F.3d 132, 135 (4th Cir.

2012). Moreover, Bethel has provided no property or other interest that would serve to

ground a facial challenge to the gender identity nondiscrimination provision. These claims

must be dismissed.

        C.    The Board Had a Rational Basis for Treating Bethel Differently
              Than Others Sharing its Religious Beliefs.

       Bethel has not alleged any disparate treatment on the basis of religion. Bethel’s

complaint asserts that “Bethel, Broadfording Christian Academy, Grace Academy, and

Woodstream Christian Academy have similar beliefs and policies on marriage and sexual

conduct.” Compl. ¶ 133. Allegations that four schools having similar religious beliefs

were treated differently based on the actual content of their admissions policies in no way

sets forth a claim for disparate treatment on the basis of religion; Bethel has not alleged

that any of the four schools has a different religion or religious belief. Strict scrutiny


                                              19
       Case 1:19-cv-01853-SAG Document 18 Filed 10/01/19 Page 20 of 22




therefore does not apply. Bethel cites only to authority for the unremarkable proposition

that where there are sufficient allegations of discrimination “on the basis of religion,” a

Fourteenth Amendment equal protection claim to which strict scrutiny applies may exist.

Jesus Christ Is the Answer Ministries, Inc. v. Baltimore County, Maryland, 915 F.3d 256,

265 (4th Cir. 2019), as amended (Feb. 25, 2019). But here, there is no allegation of

discrimination on the basis of religion, and rational basis applies. Bethel has not done

anything to demonstrate there was no rational basis for treating schools with different

admissions policies differently in the application of the BOOST nondiscrimination

provisions. See Pulte Home Corp. v. Montgomery County, Maryland, 909 F.3d 685, 695

(4th Cir. 2018).

       D.     There Is No Parental Right to Government Funding of Private
              Educational Choices.

       While Bethel has repeated that parents have the fundamental right to direct their

children’s education, it has not substantively responded to the basic assertion that parents

are not entitled to subsidy of that fundamental right.          Regan v. Taxation With

Representation of Washington, 461 U.S. 540, 549 (1983); Goulart v. Meadows, 345 F.3d

239, 260-61 (4th Cir. 2003). Parents remain free to choose private or public education, as

they see fit. There is no barrier for parents to enroll students in Bethel, they merely may

not both use BOOST Scholarship funds and choose to enroll their student in Bethel. Bethel

has not set forth any allegation that the BOOST Board’s action prevented any parent from

choosing religious education for their children.


                                            20
       Case 1:19-cv-01853-SAG Document 18 Filed 10/01/19 Page 21 of 22




                                     CONCLUSION

       Bethel’s claim under the Free Exercise Clause, Count I, should be dismissed in part

for lack of subject matter jurisdiction under Rule 12(b)(1). Count I should additionally be

dismissed and Counts II-VI should be dismissed because they fail to set forth sufficient

factual allegations to support any legal cause of action under Rule 12(b)(6).



                                                 Respectfully submitted,

                                                 BRIAN E. FROSH
                                                 Attorney General of Maryland

                                                 /s/ Sarah W. Rice
                                                 ___________________________
                                                 SARAH W. RICE (NO. 29113)
                                                 ROBERT A. SCOTT (NO. 24613)
                                                 Assistant Attorneys General
                                                 200 Saint Paul Place
                                                 Suite 1700
                                                 Baltimore, Maryland 21202
                                                 srice@oag.state.md.us
                                                 410-576-7847
                                                 410-576-6955 (facsimile)

October 1, 2019                                  Attorneys for State Defendants




                                            21
      Case 1:19-cv-01853-SAG Document 18 Filed 10/01/19 Page 22 of 22




                          CERTIFICATE OF SERVICE

      I certify that, on this 1st day of October 1, 2019 the foregoing was served by

CM/ECF on all registered CMF users.


                                             /s/ Sarah W. Rice
                                             ________________________
                                             Sarah W. Rice




                                        22
